Case 1:19-cv-00200-MAC Document 2 Filed 04/24/19 Page 1 of 7 PageID #:
                                                                     Filed32
                                                                           1/22/2019 11:05 Al\
                                                                                                        Kathy Ken
                                                                                                       District Clerl
                                                                                               Jasper County, Texai

                                                                                                Nancy Horn, Deput;

                                              37801
                              CAUSE NO.

JASPER N. LONG.                                  §           IN THE DISTRICT COURT
                      Plaintiff                  §
                                                 §
                                                 §
y.                                               §           1ST JUDICIAL DISTRICT
                                                 §
                                                 §
FAENAS TR NSPORT, LLC.                           §
                     Defendant.                  §           JASPER COUNTY, TEXAS



                            PLAINTIFF S ORIGINAL PETITION

        COMES NOW, Jasper N. Long ( Long ), Plaintiff in the above-entitled and numbe ed cause,

 complaining of FAENAS Transport, LLC ( FAENAS”), Defendant, and in support would show the

 Court as follows:


                                                 I.




                               DISCOVERY CONTROL LEVEL

 1. Pursuant to the Texas Rules of Civil Procedure, discovery shall be conducted in accordance

 with Tex. R. Civ. P. 190.3 (Level 2).

                                                II.

                                            PARTIES

 2. Plaintiff, Jasper N. Long, (“Long”), is a citizen of Texas and resident of Jasper County,

 Texas, who was the owner of a warehouse located at the corner of Lynn and McQueen Street (600

 McQueen Street) in Jasper, Texas, (the “warehouse”) which was damaged as a result of Defendant s

 actions asserted below, and brings this action on their own behalf, and on behalf of, and for, the

 interests of all parties who may be or become interested in the warehouse in question.
Case 1:19-cv-00200-MAC Document 2 Filed 04/24/19 Page 2 of 7 PageID #: 33




                                                   III.

3. Defendant, FAENAS Transport, LLC. (hereafter Defendant or FAENAS ), was and now

is a Utah corporation, or similar entity, offering interstate trucking services with authority to sue and

be sued, which regularly operates in Texas as a common carrier and interstate trucker. FAENAS does

notmaintain a regular place of business in Te as, and does not maintain a designated agent on whom

service may be made. Thus, FAENAS may be served under the Texas Long Arm Statute, through its

Utah home of ice at: 4436 South Orleans Way, West Valley City, UT 84120.

                                                  IV.

                                    JURISDICTION & VENUE

4. The amount in controversy is within jurisdictional limits of this Court. Plaintiff seeks

monetary relief over $100,000.00. Plaintiff seeks damages in excess of $600,000.

5. Jasper County is the proper venue for this action, pursuant to the Texas Civil Practice and

Remedies Code, Section 15.002(a)(3) et seq., because the incident related to the loss in question

occurred in Jasper County, Texas.


                                                   V.


                      APPLICABLE FACTS AND CAUSES OF ACTION

6. At all times relevant to the occurrence in question, Defendant FAENAS, including its drivers,

agents, servants and employees, operated an interstate trucking business, with a responsibility to

those which encountered its vehicles to observe all State, Federal and local traffic regulations, and to

observe their surrounding as to avoid incidents which might cause damage to life and property. As

an operator of heavy overland transport trucks, FAENAS had a duty to exercise reasonable care to

the public it encounters to avoid foreseeable risk of injury to others, and to property, at any facility




                                                   2
Case 1:19-cv-00200-MAC Document 2 Filed 04/24/19 Page 3 of 7 PageID #: 34




 where they were providing trucking services, or by which their drivers might transit, or come near

enough to cause harm.

 7. At the time, and on the occasion in question, Defendant FAENAS, including their agents,
                                                                (
servants and employees, were negligent in the course and scope of their efforts to pickup and deliver

 goods, and the laces their driver transited when providing those ucking services to the Jasper,

Texas, and vicinity. FAENAS s negligence was the proximate cause of the occurrence in question

and the damages suffered by Plaintiff. A FAENAS truck struck an active electrical power pole or

wires, causing a fire which destroyed the warehouse and its contents owned by Plaintiff at 600

McQueen Street, Jasper, Texas and resulting in the damages asserted herein.

8. The allegations of negligence, which led to Plaintiffs loss, are plead against Defendant here

by, as follows:

        a. Defendant FAENAS s negligence in failing to leave a properly trained and adequately

        qualified d iver to handle turning and backing maneuvers of his truck near the p emises of

        Long’s warehouse in Jasper, Texas;


        b. Defendant FAENAS’s trucker’s negligence in failing to properly observe his

        surroundings and adequately review the premises where he was maneuvering his vehicle, on

        and near Long’s property in Jasper, Texas, which caused defendant’s driver to strike a ower

        pole, or power line, stalling a fire which consumed Long’s warehouse. The incident occurred

        on or about June 22, 2018 causing the damages in question;

        c. Defendant FAENAS’s driver’s failure to follow proper safety procedures,

        including improper maneuvering of his transfer truck near a clearly vis ble electrical

        transmission power pole or line which caused it fall and the resulting in the damages

        incurred in this case,




                                                 3
Case 1:19-cv-00200-MAC Document 2 Filed 04/24/19 Page 4 of 7 PageID #: 35




       d. Defendant FAENAS s failure to prope ly train its employees regarding safe

       worksite practices, which would have prevented their driver s maneuvering accident and

       the electrical fire at the site in question,

       e. Defendant FAENAS s negligence in failing to provide adequate equipment for its

       trucks (backup carriers and the like) which would have enabled their driver to see the power

       pole or lines in question and avoid the incident which caused the damages in question;

       f. Defendant FAENAS’s failure to properly review and inspect the adequacy of the

       safety equipment on the vehicles its drivers use, which, if p operly inspected and maintained,

       would have prevented the incident in question in Jasper County, Texas;

       g. Defendant FAENAS’s negligence in failing to establish, and/or follow, reasonable

       safety rules and regulations in anticipation of tight vehicle maneuvers near electrical lines

       which would have prevented the striking of the electrical pole or lines in question); and

       h. Defendant FAENAS’s driver’s unlawful departure from the scene where the fire

       started, and failure to immediately report the felling of the power pole or lines, wliich ould

        have prevented, or diminished the extent of damages to the Long warehouse in question. The

       failure to report its damage to the pole or line invokes violation of Texas statutes for d iving

       regulations concerning the reporting of such events and invokes the legal principal of

        negligence per se in failing to follow applicable and reasonable trucking safety standar s

       and regulations; and j

9. The damages sustained by Plaintiff are a direct and proximate result of the negligent acts

and/o omissions of Defendant FAENAS,

10. As a direct result of the above-stated negligence, Plaintiff has sust ined $607,942.00 or more

in damages which wereproximately caused by the negligent actions and/or omissions of Defendant




                                                      4
Case 1:19-cv-00200-MAC Document 2 Filed 04/24/19 Page 5 of 7 PageID #: 36




 FAENAS. Plaintiff therefore prays for recovery of $607,942.00 or more in damages fromFAENAS

 as stated herein.


                                                  VI.

                                         PRIVATE NUISANCE

 11. Plaintiff had a private interest in its warehouse and Defendant s actions substantially

 interfered with Plaintiffs interest in the use and enjoyment of its warehouse. Specifically, Defendant

 created or caused a condition negligently, and as a result, the Plaintiff suffered injury and damages.

                                                VII.

                                             TRESPASS

 12. Plaintiff owned or had a lawful right to possess real property, specifically his warehouse.

Defendant trespassed and caused a light pole or line to trespass into Plaintiffs warehouse, and the

trespass Defendant caused resulted in injury to Plaintiffs right of possession.

                                                 VIII.

                                      GROSS NEGLIGENCE

 13. In the alte ative, and without waiving the above causes of action, Plaintiff pleads that the

conduct of Defendant FAENAS constitutes gross negligence or conscious indifference. Defendant s

actions involved an extreme degree of risk, considering the probability and magnitude of the

potential harm to others. Defendant FAENAS had actual subjective awareness of the risk involved

(see factors listed in paragraphs above), but nevertheless proceeded with conscious indifference to

the rights, safety and welfare of others. Furthermore, in violation of Texas rules of the road and

statues requiring reporting of an accident, FAENAS’s truck driver departed the scene without

reporting the accident, preventing proper notification efforts, which might have prevented or




                                                   5
Case 1:19-cv-00200-MAC Document 2 Filed 04/24/19 Page 6 of 7 PageID #: 37




ameliorated the damage caused by the fire, which consumed Plaintiffs warehouse. As such, Plaintiff

is entitled to recovery of exemplary or punitive damages as allowed by law.

                                                  IX.

                           CONDITIONS PRECEDENT SATISFIED

14. Plaintiff has performed ll conditions precedent necessary to allow recovery.

                                                  X.


                                             DAMAGES

15, By reason of these premises, Plaintiff has sustained actual damages, as nearly as same can

now be estimated, no part of which has been paid although duly demanded, in the amount of

$607,942.00 for which Plaintiff, Jasper Long s claims relief f om Defendant FAENAS. Plaintiff also

seeks exemplary or punitive damages (as allowed by law), prejudgment interest, post-judgment

interest, and all costs of court through trial and any appeals.

                                                 XL

                          CLAIM FOR PREJUDGMENT INTEREST

16, Plaintiff is also entitled to prejudgment interest from July 22, 20198, attheprejudgmentrate

of interest established by Texas law.

                                                 XII,

                                REQUESTS FOR DISCLOSURE

17. Under Texas Rule of Civil Procedure 194, Plaintiffs request that Defendant disclose, within

50 days of the service of this request, the information or material described in Rule 194,2.




                                                  6
Case 1:19-cv-00200-MAC Document 2 Filed 04/24/19 Page 7 of 7 PageID #: 38




                                                 XIII.

                                             PRAYER

 18. WHEREFORE, PREMISES CONSIDERED, Plaintiff prays thatthis Court issue a summons

 to the Defendant, requiring them to appear, and that this Couil award judgment to Plaintiff, and

 against Defendant, including damages of$607,942.00, pre-judgment interest, e emplary orpunitive

 damages as allowed by law, post-judgment interest, costs of cou t, and such other and further relief

to which Plaintiff may show itself to be justly entitled.

        Dated this 221st day of January 2019.




                                                Scott W. Sfever
                                                Texas Bar No. 19349400
                                                Seale, Stover, & Bisbey
                                                9450 N. Wheeler
                                                P.O. Box 480
                                                Jaspe , TX 75951
                                                Telephone: (409) 384-3463
                                                Telefax: (409) 384-3017
                                                Email: swstover@sealestover.com
                                                LOCAL ATTO NEY FOR PLAINTIFF
                                                JASPER N. LONG




                                              ¦ exas BarNo.: 13057830
                                                HILLRIVKINS LLP
                                                55 Waugh Dr., Suite 1200
                                                Houston, Texas 77007
                                                Telephone: (713) 457-2287
                                                Telefax: (713) 222-1359
                                                Email: dmartin@hillrivkins.com

                                                ATTORNEYS IN CHARGE FOR PLAINTIFF
                                                JASPER N. LONG



                                                  7
